Exhibit 10.3

 

THIS SECURITY AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED UPON THE
EXERCISE OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION AND
REGISTRATION UNDER APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM
UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER AND SUCH APPLICABLE STATE
SECURITIES LAWS.

 

WARRANT TO PURCHASE
SHARES OF

COMMON STOCK OF
XPLORE TECHNOLOGIES CORP.

 

No.: [   ]

 

Number of Warrant Shares: [          ]

 

 

 

Date of Issuance: February 27, 2009

 

 

 

FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, Xplore Technologies Corp., a corporation incorporated under the
laws of the State of Delaware (together with its successors and assigns, the
“Issuer”), hereby certifies that [        ] or its registered assigns is
entitled to subscribe for and purchase, during the period specified in this
Warrant, up to [        ] shares of Common Stock of the duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock of the Issuer, at an
exercise price per share equal to the Warrant Price then in effect, subject,
however, to the provisions and upon the terms and conditions hereinafter set
forth.

 

This Warrant is issued pursuant to the terms of a Note Purchase Agreement dated
February 27, 2009, among the Issuer, Xplore Technologies Corporation of America,
a Delaware corporation and a wholly-owned subsidiary of the Issuer, and the
purchasers listed on Schedule I and Schedule II thereto (the “Note Purchase
Agreement”).

 

Capitalized terms used in this Warrant and not otherwise defined herein shall
have the respective meanings specified in Section 8 hereof.

 

1.             Expiration Date. This Warrant shall expire at 5:00 p.m. (Austin,
Texas time) on February 27, 2012 (the “Expiration Date”).  On the Expiration
Date, all rights of the Holder to purchase Common Stock pursuant to this Warrant
shall immediately terminate.

 

2.             Method of Exercise; Issuance of New Warrant; Transfer and
Exchange.

 

(a)           Time of Exercise.  The purchase rights represented by this Warrant
may be exercised by the Holder, in whole or in part, at any time prior to the
Expiration Date.

 

(b)           Method of Exercise.  The Holder hereof may exercise this Warrant,
in whole or in part, by the surrender of this Warrant, with the exercise form in
the form attached hereto as Exhibit A, duly executed, at the principal office of
the Issuer, and by the payment to the Issuer of an amount of consideration
therefor equal to the Warrant Price in effect on the date of

 

--------------------------------------------------------------------------------


 

such exercise multiplied by the number of Warrant Shares with respect to which
this Warrant is then being exercised. Payment may be made by (i) certified check
payable to the Issuer’s order or (ii) wire transfer of funds to the Issuer.

 

(c)           Net Issue Election.  The Holder may elect to receive, without the
payment by the Holder of any additional consideration, shares equal to the value
of this Warrant or any portion hereof by the surrender of this Warrant or such
portion, together with a duly executed notice of exercise in the form attached
hereto as Exhibit B, at the principal office of the Issuer.  Thereupon, the
Issuer shall issue to the Holder such number of shares of Common Stock as is
computed using the following formula:

 

X = Y (A-B)

     A

 

Where

 

X =          the number of shares of Common Stock to be issued to the Holder
pursuant to this Section 2(c).

 

Y =          the number of shares of Common Stock covered by this Warrant in
respect of which the net issue election is made pursuant to this Section 2(c).

 

A =         the Per Share Market Value one share of Common Stock as at the time
the net issue election is made pursuant to this Section 2(c).

 

B =          the Exercise Price in effect under this Warrant at the time the net
issue election is made pursuant to this Section 2(c).

 

(d)           Issuance of Common Stock Certificates.  In the event of any
exercise of the rights represented by this Warrant in accordance with and
subject to the terms and conditions hereof, (i) certificates for the Warrant
Shares so purchased shall be dated the date of such exercise and delivered to
the Holder hereof within a reasonable time, not exceeding five Trading Days
after such exercise, and the Holder hereof shall be deemed for all purposes to
be the Holder of the Warrant Shares so purchased as of the date of such
exercise, and (ii) unless this Warrant has expired, a new Warrant representing
the number of Warrant Shares, if any, with respect to which this Warrant shall
not then have been exercised shall also be issued to the Holder hereof at the
Issuer’s expense within such time.

 

(e)           Transferability of Warrant.  Subject to Section 2(f), this Warrant
may be transferred by a Holder without the consent of the Issuer, subject to
applicable law and the right of the Issuer to require that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act. If transferred pursuant to this paragraph and subject to the provisions of
subsection (f) of this Section 2, this Warrant may be transferred on the books
of the Issuer by the Holder hereof, upon surrender of this Warrant at the
principal office of the Issuer, properly endorsed by the Holder executing an
assignment in the form attached hereto. This Warrant is exchangeable at the
principal office of the Issuer for Warrants for the purchase of the same
aggregate number of Warrant Shares.

 

2

--------------------------------------------------------------------------------


 

(f)            Compliance with Securities Laws.

 

(i)            The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant is being acquired by the Holder as principal and solely for
the Holder’s own account and not as a nominee for any other party, and for
investment, and that the Holder will not offer, sell, pledge or otherwise
dispose of this Warrant except pursuant to an effective registration statement
under the Securities Act, or an opinion of counsel in a form reasonably
satisfactory to the Issuer that such registration is not required under the
Securities Act, and in accordance with the rules and regulations of all
applicable securities laws.

 

(ii)           The Holder acknowledges and agrees that it will comply with all
applicable stock exchange or quotation system rules and any applicable
securities legislation, orders, rules or policy statements concerning the
purchase of Warrant Shares. All certificates representing Warrant Shares issued
upon exercise hereof shall be stamped or imprinted with a legend in
substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN OPINION OF
COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE CORPORATION THAT REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ALL APPLICABLE
STATE SECURITIES LAWS.

 

3.             Shares Fully Paid; Covenants; Loss of Warrants.

 

(a)           Shares Fully Paid.  The Issuer represents, warrants, covenants and
agrees that all Warrant Shares which may be issued upon the exercise of this
Warrant in accordance with the terms hereof will, at the time of issuance, be
duly authorized, validly issued, fully paid and non-assessable and free from all
taxes, liens and charges created by Issuer. The Issuer further covenants and
agrees that during the period within which this Warrant may be exercised, the
Issuer will at all times have authorized and reserved for the purpose of the
issue upon exercise of this Warrant a sufficient number of shares of Common
Stock to provide for the exercise of this Warrant.

 

(b)           Covenants.  The Issuer shall not by any action including, without
limitation, amending the Articles of the Issuer, or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be reasonably necessary or appropriate to protect the rights of
the Holder hereof against dilution (but only to the extent specifically provided
in Section 4 hereof) or impairment. Without limiting the generality of the
foregoing, the Issuer will (i) take all such action as may be reasonably
necessary in order that the Issuer may validly and legally issue fully paid and
nonassessable shares of Common Stock, free and clear of any liens, claims,
encumbrances and restrictions

 

3

--------------------------------------------------------------------------------


 

(other than such restrictions as are expressly set forth herein and subject to
applicable securities laws) upon the exercise of this Warrant; and (ii) use its
reasonable best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
reasonably necessary to enable the Issuer to perform its obligations under this
Warrant.

 

(c)           Loss, Theft, Destruction of Warrants.  Upon receipt of evidence
reasonably satisfactory to the Issuer of the ownership of and the loss, theft,
destruction or mutilation of any Warrant and, in the case of any such loss,
theft or destruction, upon receipt of indemnity or security reasonably
satisfactory to the Issuer or, in the case of any such mutilation, upon
surrender and cancellation of such Warrant, the Issuer will make and deliver, in
lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of like
tenor and representing the right to purchase the same number of shares of Common
Stock.

 

4.             Adjustment of Warrant Price.  The Warrant Price and kind of
Securities purchasable upon the exercise of this Warrant shall be subject to
adjustment from time to time upon the happening of certain events as follows:

 

(a)           Recapitalization; Reorganization; Reclassification; Consolidation;
Merger or Sale.

 

(i)            In case the Issuer at any time prior to the Expiration Date shall
do any of the following (each, a “Triggering Event”):  (A) consolidate with or
merge into any other Person and the Issuer shall not be the continuing or
surviving corporation of such consolidation or merger, or (B) permit any other
Person to consolidate with or merge into the Issuer and the Issuer shall be the
continuing or surviving Person but, in connection with such consolidation or
merger, any Capital Stock of the Issuer shall be changed into or exchanged for
Securities of any other Person or cash or any other property, or (C) transfer,
sell or otherwise dispose all or substantially all of its properties or assets
to any other Person, then, and in the case of each such Triggering Event, proper
provision shall be made so that, upon the basis and the terms and in the manner
provided in this Warrant, the Holder of this Warrant shall be entitled, upon the
exercise hereof at any time after the consummation of such Triggering Event, to
the extent this Warrant is not exercised prior to such Triggering Event, to
receive, and shall accept, at the Warrant Price in effect at the time
immediately prior to the consummation of such Triggering Event in lieu of the
shares of Common Stock issuable upon such exercise of this Warrant prior to such
Triggering Event, the Securities, cash and property to which such Holder would
have been entitled upon the consummation of such Triggering Event if such Holder
had exercised the rights represented by this Warrant immediately prior thereto,
subject to adjustments and increases (subsequent to such corporate action) as
nearly equivalent as possible to the adjustments provided for in this Section 4.

 

(ii)           Notwithstanding anything contained in this Warrant to the
contrary, the Issuer will not, at any time prior to the Expiration Date, effect
any Triggering Event (other than a merger involving the Issuer and one or more
of its wholly-owned subsidiaries), unless, prior to the consummation thereof,
each Person (other than the Issuer) which as a result of such Triggering Event
may be required to deliver any Securities, cash or property upon the exercise of
this Warrant as provided herein shall assume, by written instrument delivered
to, and

 

4

--------------------------------------------------------------------------------


 

reasonably satisfactory to, the Holder, (A) the obligations of the Issuer under
this Warrant (and if the Issuer shall survive the consummation of such
Triggering Event, such assumption shall be in addition to, and shall not release
the Issuer from, any continuing obligations of the Issuer under this Warrant)
and (B) the obligation to deliver to such Holder such Securities, cash or
property as in accordance with the foregoing provisions of this subsection (a).

 

(b)           Subdivision or Consolidation of Common Stock.  If the Issuer, at
any time prior to the Expiration Date, shall subdivide or consolidate the
outstanding shares of Common Stock (A) in case of subdivision of shares, the
Warrant Price shall be proportionately reduced (as at the effective date of such
subdivision) to reflect the increase in the total number of shares of Common
Stock outstanding as a result of such subdivision, or (B) in the case of a
consolidation of the outstanding shares of Common Stock, the Warrant Price shall
be proportionately increased (as at the effective date of such consolidation) to
reflect the reduction in the total number of shares of Common Stock outstanding
as a result of such consolidation.

 

(c)           Certain Dividends and Distributions.  If the Issuer, at any time
prior to the Expiration Date, shall:

 

(i)            Stock Dividends.  Pay a stock dividend in, or make any other
distribution to its holders of Common Stock, the Warrant Price shall be
adjusted, as at the date of such payment or other distribution, to that price
determined by multiplying the Warrant Price in effect immediately prior to such
payment or other distribution, by a fraction (1) the numerator of which shall be
the total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution, and (2) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution (plus in the event that the Issuer paid cash for fractional shares,
the number of additional shares which would have been outstanding had the Issuer
issued fractional shares in connection with said dividends); or

 

(ii)           Other Dividends.  Pay a cash dividend on, or make any
distribution of its assets upon or with respect to (including, but not limited
to, a distribution of its property as a dividend in liquidation or partial
liquidation or by way of return of capital), the Common Stock (other than as
described in clause (i) of this subsection (c)), then on the record date for
such payment or distribution, this Warrant shall represent a right to acquire
upon exercise, in addition to the number of Warrant Shares under this Warrant,
and without payment of any additional consideration therefor, the amount of such
dividend or additional stock or other Securities or property of the Issuer to
which such Holder would have been entitled upon such date if such Holder had
exercised this Warrant immediately prior thereto.

 

(d)   Adjustment of Warrant Price Upon Issuance of Additional Common Stock. If
the Issuer, at any time prior to the Expiration Date, shall issue Additional
Common Stock at a price per share, or with an exercise price or conversion price
(as the case may be), lower than the Warrant Price in effect at such time, then
the Warrant Price shall be reduced, concurrently with such issue, to a price
(calculated to the nearest one-hundredth of a cent) determined in accordance
with the following formula:

 

WP2 = (WP1 * (A + B)) / (A + C)

 

5

--------------------------------------------------------------------------------


 

For purposes of the foregoing formula, the following definitions shall apply:

 

(A)          “WP2” shall mean the Warrant Price in effect immediately after such
issue of Additional Common Stock;

 

(B)           “WP1” shall mean the Warrant Price in effect immediately prior to
such issue of Additional Common Stock;

 

(C)           “A” shall mean the number of shares of Common Stock outstanding
immediately prior to such issue of Additional Common Stock (treating for this
purpose as outstanding all shares of Common Stock issuable upon conversion or
exchange of all Convertible Securities outstanding immediately prior to such
issue);

 

(D)          “B” shall mean the number of shares of Common Stock that would have
been issued if such Additional Common Stock had been issued at a price per share
equal to WP1; and

 

(E)           “C” shall mean the number of such Additional Common Stock issued
in such transaction.

 

(e)           Outstanding Common Stock. With respect to the making of
adjustments in the Warrant Price, the number of shares of Common Stock at any
time outstanding shall not include any shares thereof then directly or
indirectly owned or held by or for the account of the Issuer or any of its
Subsidiaries.

 

(f)            Other Action Affecting the Common Stock. In case the Issuer at
any time prior to the Expiration Date shall take any action affecting its shares
of Common Stock, other than an action described in any of the foregoing
subsections (a) through (d) of this Section 4, inclusive, and the failure to
make any adjustment would not fairly protect the purchase rights represented by
this Warrant in accordance with the essential intent and principle of this
Section 4, then, the Warrant Price shall be adjusted in such manner and at such
time as the Board may in good faith determine to be equitable in the
circumstances.

 

(g)           Form of Warrant after Adjustments.  The form of this Warrant need
not be changed because of any adjustments in the Warrant Price or the number and
kind of Securities purchasable upon the exercise of this Warrant.

 

5.             Notice of Adjustments.  Whenever the Warrant Price shall be
adjusted pursuant to Section 4 hereof (for purposes of this Section 5, an
“adjustment”), the Issuer shall deliver notice to the Holder of such adjustment
and shall cause its Chief Financial Officer to prepare and execute a certificate
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated
(including a description of the basis on which the Board made any determination
hereunder), the calculations made in connection therewith and the Warrant Price
after giving effect to such adjustment, and shall cause copies of such
certificate to be delivered to the Holder of this Warrant promptly after each
adjustment. Any failure of the Chief Financial Officer to deliver such
certificate shall not prejudice the rights of the Holder in connection with the
applicable adjustment. Any dispute between the Issuer and the Holder with
respect to the matters set forth in such certificate shall be

 

6

--------------------------------------------------------------------------------


 

determined by the Issuer’s independent outside auditors or, if they are unable
to act, by such firm of independent chartered accountants as may be selected by
the Board, and any such determination shall be conclusive and binding on the
Issuer, the Holder and the transfer agent for the Common Stock. The firm
selected by the Issuer as provided in the preceding sentence shall be instructed
to deliver a written opinion as to such matters to the Issuer and such Holder
within thirty days after submission to it of such dispute.  The fees and
expenses of such accounting firm shall be borne equally by such Holder and the
Issuer.

 

6.             Fractional Shares.  No fractional Warrant Shares will be issued
in connection with any exercise hereof, but in lieu of such fractional shares,
the Issuer shall make a cash payment therefor equal in amount to the product of
the applicable fraction multiplied by the Per Share Market Value then in effect.

 

7.             Rules Regarding Calculation of Adjustment of Warrant Price.

 

(a)           No adjustment in the Warrant Price will be required unless such
adjustment would result in a change of at least 1% in the prevailing Warrant
Price; provided, however, that any adjustments which, except for the provisions
of this subsection would otherwise have been required to be made, will be
carried forward and taken into account in any subsequent adjustment.

 

(b)           If the Issuer sets a record date to determine the holders of
Common Stock for the purpose of entitling them to receive any dividend or
distribution or sets a record date to take any other action and thereafter and
before the distribution to such shareholders of any such dividend or
distribution or the taking of any other action, legally abandons its plan to pay
or deliver such dividend or distribution or take such other action, then no
adjustment in the Warrant Price shall be made.

 

8.             Definitions.  For the purposes of this Warrant, the following
terms have the following meanings:

 

“Additional Common Stock” means all shares of Common Stock and Convertible
Securities issued by the Issuer prior to the Expiration Date, except (i) the
Warrant Shares, (ii) Common Stock or Convertible Securities issued in connection
with a bona fide business acquisition of or by the Issuer, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise;
(iii) Common Stock (including Common Stock issued upon the conversion or
exercise of Convertible Securities) or Convertible Securities issued  to
financial institutions, other financing sources, or lessors, vendors, suppliers
and other third party service providers in connection with commercial credit
arrangements, equipment financings, supply and materials purchases, third party
service procurement or similar transactions as approved by the Board;
(iv) Common Stock issued pursuant to the exercise of options and warrants
outstanding on the date of issuance of this Warrant; (v) Common Stock issued in
a bona fide firm commitment underwritten public offering, (vi) Common Stock
(including Common Stock issued upon the conversion or exercise of Convertible
Securities) or Convertible Securities issued to joint venture or strategic
partners pursuant to agreements authorized by the Board, (vii) Common Stock
(including Common Stock issued upon the conversion or exercise of Convertible
Securities) or Convertible Securities issued to employees, consultants, officers
or directors of the Issuer

 

7

--------------------------------------------------------------------------------


 

pursuant to compensatory stock purchase or stock option plans, agreements or
arrangements approved by the Board, (viii) Common Stock (including Common Stock
issued upon the conversion or exercise of Convertible Securities) or Convertible
Securities issued to underwriters, brokers, dealers, finders or others in
connection with fundraising (debt or equity) activities, (ix) Common Stock
issued upon conversion or exercise of Convertible Securities outstanding on the
date of issuance of this Warrant, (x) Common Stock issued as dividends on any
series of the Issuer’s preferred stock, whether existing now or in the future,
and (xi) Common Stock issued in connection with a stock dividend or distribution
covered by Section 4(c)(i) or (ii).

 

“Articles of the Issuer” means the Certificate of Incorporation and by-laws of
the Issuer as in effect on the date of issuance of this Warrant, and as
hereafter from time to time amended, modified, supplemented or restated in
accordance with the terms hereof and thereof and pursuant to applicable law.

 

“Board” shall mean the Board of Directors of the Issuer.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
chartered banks are closed for business in New York, New York.

 

“Capital Stock” means (i) any and all shares, interests, participations or other
equivalents of or interests in  (however designated) corporate stock, including,
without limitation, shares of preferred stock, (ii) all partnership interests
(whether general or limited) in any Person which is a partnership,  (iii) all
membership interests or limited liability company interests in any limited
liability company, and (iv) all equity or ownership interests in any Person of
any other type.

 

“Common Stock” means the shares of Common Stock, par value $0.001 per share, of
the Issuer and any other shares of Capital Stock into which such stock may
hereafter be changed.

 

“Convertible Securities” means evidences of indebtedness, Capital Stock or other
Securities which are or may be at any time convertible into or exchangeable or
exercisable for shares of Common Stock.  The term “Convertible Security” means
one of the Convertible Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute then in effect.

 

“Expiration Date” has the meaning specified in Section 1 hereof.

 

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether Federal, state, provincial or local, and whether
domestic or foreign.

 

“Holder” mean the Person who shall from time to time own this Warrant.

 

“Issuer” means Xplore Technologies Corp., and its successors.

 

8

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Per Share Market Value” means on any particular date the average of the closing
bid and ask prices on a national securities exchange or quotation system which
on the date of determination constitutes the principal trading market for the
shares of Common Stock.

 

“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to subscribe
for, purchase or acquire any Security.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect.

 

“Security” means one of the Securities.

 

“Subsidiary” means any corporation a majority of whose outstanding Voting Stock
shall at the time be owned directly or indirectly by the Issuer or by one or
more of its Subsidiaries, or by the Issuer and one or more of its Subsidiaries.

 

“Trading Day” means a day on which the Common Stock is traded on a national
securities exchange or quotation system which on the date of determination
constitutes the principal trading market for the shares of Common Stock.

 

“Triggering Event” has the meaning specified in Section 4(a)(i) hereof.

 

“Voting Stock”, as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

 

“Warrant Price” shall mean the lower of (i) $0.10 per share, or (ii) the volume
weighted average trading price of the Company’s Common Stock for the five
trading days prior to the Initial Closing Date under the Note Purchase
Agreement.

 

“Warrant Shares” means shares of Common Stock issuable upon exercise of this
Warrant or any portion thereof, as the case may be, issued pursuant to the terms
hereof, or otherwise issuable pursuant to any other warrants of like tenor
issued pursuant to the provisions of hereof.

 

9.             Other Notices.  In case at any time:

 

(A)          the Issuer shall make any distributions to the holders of Common
Stock; or

 

9

--------------------------------------------------------------------------------


 

(B)           the Issuer shall authorize the granting to all holders of its
Common Stock of rights to subscribe for or purchase any shares of Common Stock
of any class or of any Convertible Securities or other rights; or

 

(C)           there shall be any reclassification of the Capital Stock of the
Issuer; or

 

(D)          there shall be any (i) consolidation or merger involving the Issuer
or (ii) sale, transfer or other disposition of all or substantially all of the
Issuer’s property, assets or business (except a merger or other reorganization
in which the Issuer shall be the surviving corporation and its Common Stock
shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
Subsidiary); or

 

(E)           there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;

 

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place. 
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock,
for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be.  Such notice shall be given at least twenty
days prior to the action in question and not less than twenty days prior to the
record date or the date on which the Issuer’s transfer books are closed in
respect thereto.

 

10.           Amendment and Waiver.  Any term, covenant, agreement or condition
in this Warrant may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by the
Issuer and the Holder.

 

11.           Governing Law.  THIS  WARRANT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARDS TO ITS CONFLICT OF LAW PRINCIPLES.  THE HOLDER HEREBY IRREVOCABLY
CONSENTS TO THE JURISDICTION AND VENUE OF ANY COURT WITHIN THE STATE OF
DELAWARE, IN CONNECTION WITH ANY MATTER BASED UPON OR ARISING OUT OF THIS
WARRANT OR THE MATTERS CONTEMPLATED HEREIN, AND AGREES THAT PROCESS MAY BE
SERVED UPON THE HOLDER IN ANY MANNER AUTHORIZED BY THE LAWS OF THE STATE OF
DELAWARE FOR SUCH PERSONS.

 

10

--------------------------------------------------------------------------------


 

12.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earlier of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified for notice prior to 5:00 p.m., (Austin,
Texas time), on a Business Day, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified for notice later than 5:00 p.m., (Austin,
Texas time), on any date and earlier than 11:59 p.m., (Austin, Texas time), on
such date, (iii) the Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, (iv) five (5) days following
the date of mailing, if sent by registered or certified mail (postage prepaid
return receipt requested), or  (v) actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall be
with respect to the Holder of this Warrant or of Warrant Shares issued pursuant
hereto, addressed to such Holder at its last known address or facsimile number
appearing on the books of the Issuer maintained for such purposes, or with
respect to the Issuer, addressed to:

 

Xplore Technologies Corp.
14000 Summit Drive, Suite 900

Austin, Texas 78728

Attention: Michael J. Rapisand

Facsimile: (512) 336-7791

 

13.           Remedies.  The Issuer stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Issuer in the performance of or compliance with any of the terms of this Warrant
are not and will not be adequate and that, to the fullest extent permitted by
law, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.

 

14.           Successors and Assigns.  This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Issuer, the Holder hereof and (to the extent provided herein) the
Holders of Warrant Shares issued pursuant hereto, and shall be enforceable by
any such Holder or Holder of Warrant Shares.

 

15.           Modification and Severability.  If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.  If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.

 

16.           Headings.  The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

11

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

 

 

 

Michael J. Rapisand

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Exercise

 

(to be executed by the Holder)

 

The Holder hereby exercises its rights to subscribe for and purchase ______
shares of Common Stock as defined in the attached Warrant of XPLORE TECHNOLOGIES
CORP. evidenced by the attached Warrant and herewith makes payment of the
Warrant Price, as defined in the within Warrant, in the amount of $__________ by
way of:

 

$___________ certified check payable to the Issuer’s order; or

 

$___________ wire transfer of funds to the Issuer.

 

Please issue a certificate in the name of the Holder for the shares of Common
Stock in accordance with the instructions given below and issue a replacement
Warrant in the name of the Holder for the unexercised balance, if any, of the
right to purchase Warrant Shares evidenced by the within Warrant which were not
exercised hereby.

 

 

Dated:

 

 

 

 

 

Signature of Holder

 

 

 

Instructions for registration of shares

 

 

 

 

 

 

 

 

Social Security or Employer Identification

 

 

Number of Holder:

 

 

 

 

 

 

Address of Holder:

 

 

 

 

 

 

 

 

Street

 

 

 

 

 

 

 

 

 

 

 

City, State and Zip Code

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NET ISSUE NOTICE OF EXERCISE

 

TO:

Xplore Technologies Corp

 

14000 Summit Drive, Suite 900

 

Austin, Texas 78728

 

facsimile number (512) 336-7791

 

Attention: Michael Rapisand

 

1.   The undersigned hereby elects to purchase                  shares of Common
Stock as defined in the attached Warrant of XPLORE TECHNOLOGIES CORP. pursuant
to the terms of this Warrant, and hereby elects under Section 2(c) of this
Warrant to surrender the right to purchase                  shares of Common
Stock pursuant to this Warrant for a net issue exercise with respect to
                 shares of Common Stock.

 

2.   Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 (Signature)

 

 

 

 

 

Title:

 

 

 

 

(Date)

 

 

B-1

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED,                                  hereby sells, assigns and
transfers unto                                      the within Warrant and all
rights evidenced thereby and does irrevocably constitute and appoint
                                    , attorney, to transfer the said Warrant on
the books of the within named corporation.

 

Dated:

Signature:

 

 

 

 

Address:

 

 

 

 

 

PARTIAL ASSIGNMENT

 

FOR VALUE RECEIVED,                                      hereby sells, assigns
and transfers unto                                      the right to purchase
                           Warrant Shares evidenced by the within Warrant
together with all rights therein, and does irrevocably constitute and appoint
                                        , attorney, to transfer that part of the
said Warrant on the books of the within named corporation.

 

Dated:

Signature:

 

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------